                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

DESHAWN DRUMGO,                               )
                                              )
              Plaintiff,                      )
                                              )
       V.                                     ) Civ. Action No. 14-1134-CFC
                                              )
CPL MATTHEW DUTTON, et al.,               .   )
                                              )
              Defendants.                     )

                                      MEMORANDUM

I.     INTRODUCTION

       Plaintiff DeShawn Drumgo ("Plaintiff"), filed this civil rights lawsuit pursuant to 42

U.S.C. § 1983. On November 30, 2018, the Court granted Defendants' motion for

summary judgment and denied Plaintiff's request for an expert witness. 1 (D.1. 119,

120) Plaintiff moves for reconsideration.         (D.I. 124)

II.    MOTION FOR RECONSIDERATION

       The standard for obtaining relief under Rule 59( e) is difficult for Plaintiff to meet.

The purpose of a motion for reconsideration is to "correct manifest errors of law or fact

or to present newly discovered evidence." Max's Seafood Cafe ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999}. "A proper Rule 59(e) motion ... must

rely on one of three grounds: ( 1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice." Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)




1
  The Order was signed on November 30, 2018 and docketed on December 3, 2018.
Judgment was entered on December 12, 2018. (D.I. 121)

                                                  1
(citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).

A motion for reconsideration is not properly grounded on a request that a court rethink a

decision already made.    See Glendon Energy Co. v. Borough of Glendon, 836 F. Supp.

1109, 1122 (E.D. Pa. 1993).     Motions for reargument or reconsideration may not be

used "as a means to argue new facts or issues that inexcusably were not presented to

the court in the matter previously decided." Brambles USA, Inc. v. Blocker, 735 F.

Supp. 1239, 1240 (D. Del. 1990).    Reargument, however, may be appropriate where

"the Court has patently misunderstood a party, or has made a decision outside the

adversarial issues presented to the court by the parties, or has made an error not of

reasoning but of apprehension. "    Brambles USA, 735 F. Supp. at 1241 (D. Del. 1990)

(citations omitted); See also D. Del. LR 7.1.5.

       In granting Defendants' motion for summary judgment and denying Plaintiff's

request for an expert witness, the Court reviewed the pleadings, evidence of record , the

parties' positions and the applicable law.   The Court has again reviewed Defendants'

motion for summary judgment and Plaintiff's request for an expert witness as well as the

instant the instant motion and finds that Plaintiff has failed to demonstrate any grounds

to warrant November 30, 2018 Order.      Therefore, the Court will deny the motion for

reconsideration.   (D.I. 124)

111.   CONCLUSION

       For the above reasons, the Court will deny the motion for reconsideration .   (D.I.

124)   An appropriate order will be entered.



 M~         ,~ , 2019
Wilmigton, Delaware


                                               2
